Citation Nr: 0515426	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  02-19 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for hypertension.

Entitlement to service connection for depression.

Entitlement to service connection for hemorrhoids.

Entitlement to service connection for leukocytosis, claimed 
as a throat disorder.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for leukocytosis claimed as a result of 
medications prescribed in the course of VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for hypertension, depression, 
hemorrhoids, and leukocytosis, claimed as a throat disorder.

An August 2003 VA examination report noted the possibility 
that the veteran's diagnosed leukocytosis could be attributed 
to medicines prescribed during the course of VA treatment.  
The veteran's representative raised the issue of entitlement 
to compensation for leukocytosis under 38 U.S.C. § 1151.  The 
RO subsequently adjudicated the claim on that basis, as well.  
Accordingly, the issue of entitlement to compensation for 
leukocytosis based on both the bases of service connection 
and under 38 U.S.C. § 1151 is appropriately before the Board.

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
hypertension, hemorrhoids, and a throat disorder has been 
obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to the claims, 
the evidence necessary to substantiate the claims, and what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf.

2.  The evidence of record does not reasonably show that 
chronic or essential hypertension had its origins in service 
or for many years thereafter.

3.  The evidence of record does not show that the current 
diagnosis of hemorrhoids may be reasonably related to the 
veteran's period of service.

4.  The evidence of record does not show that the veteran's 
diagnosis of leukocytosis, claimed as a throat disorder, had 
its origins during service.

5.  The evidence of record does not reasonably show that the 
veteran's leukocytosis is related to medications prescribed 
during the course of VA treatment.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  Leukocytosis, claimed as a throat disorder, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for leukocytosis, claimed as a result of 
medications prescribed during VA treatment, is not warranted.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
April 2001, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claims, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
during the pendency of this appeal.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
provided to the veteran in April 2001 before the September 
2001 RO decision that is the subject of this appeal.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
and testified twice before hearing officers at hearings held 
at the RO.  He was afforded a VA examination with regard to 
his claimed throat disorder, and the examination report 
includes an opinion regarding the cause of his disability.  
All available relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains his 
service medical records and his available post service 
medical treatment records.

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

II.  Service Connection for Hypertension

Factual Background

Service medical records do not reflect complaints, findings 
or treatment associated with hypertension.  Blood pressure 
readings were noted to be 118/68 and 128/80 at his January 
1965 entrance and May 1968 separation examinations, 
respectively.

VA treatment records dated February 2000 through June 2003 
indicated that a possible new onset of hypertension was noted 
in July 2000.  An April 2001 VA treatment note reported a new 
diagnosis of hypertension.  Subsequent treatment notes 
reflected continued treatment for hypertension.

The veteran testified before a hearing officer at a hearing 
held at the RO in July 2003.  He stated that he worked as a 
truck driver for many years after service.  He indicated that 
he was required to have a yearly physical to maintain his 
commercial drivers license.  The veteran testified that he 
was told during his physicals that he had "borderline 
hypertension."  The veteran stated that most of the 
companies he worked for were independent trucking companies 
and he would be unable to get copies of any of those 
physicals.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
hypertension, if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board notes that two blood pressure readings were noted 
while the veteran was on active duty.  These readings show 
that his diastolic pressure was found to be below 90 mm., and 
that his systolic pressure was found to be below 160 mm.  
Pursuant to 38 C.F.R. § 4.104, Diagnostic Code (2004), the 
term essential or chronic hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  Under this 
criteria, the veteran's in-service blood pressure readings do 
not support a finding that he had essential or chronic 
hypertension during service.

The Board has reviewed the veteran's post-service treatment 
records.  Although these records confirm that the veteran has 
been diagnosed with hypertension, there is no medical 
evidence associating the veteran's current diagnosis with his 
military service.  The earliest indication was a July 2000 VA 
treatment note, which reflects a diagnosis of possible new 
onset of hypertension.  In addition, a April 2001 VA 
treatment note reports a new diagnosis of hypertension.  
There is no medical evidence dated prior to July 2000 
suggesting a pattern of elevated blood pressure readings or 
that he had been diagnosed with chronic or essential 
hypertension.  The Board notes the veteran's contention that 
in employment physicals following service he was told he had 
borderline hypertension.  However, in the absence of those 
records, which the veteran has stated are unavailable, the 
Board cannot rely solely on the veteran's testimony with 
regard to the contents of those medical records.  As the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his assertions as to 
the existence, nature and etiology of his current diagnosis 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In light of the aforementioned evidence, which shows that 
inservice blood pressure readings were within ranges of 
normal, and that the first diagnosis of chronic hypertension, 
or supportive evidence of chronically elevated blood pressure 
readings, does not appear in the record until several decades 
after service, the Board concludes that there is no tenable 
basis for a finding that the veteran's claimed hypertension 
had its origins in, or is otherwise related to, service.


III.  Service Connection for Hemorrhoids

Factual Background

Service medical records are silent with regards to 
complaints, findings or treatment associated with 
hemorrhoids.

A February 2000 treatment note reflected complaints of blood 
in the veteran's stools.  He was referred for further 
testing.  A June 2000 VA treatment note reported a diagnosis 
of exterior hemorrhoids.  An April 2001 VA treatment note 
indicated that the veteran was seen for a follow up for 
treatment associated with external hemorrhoids.  The veteran 
was noted to be asymptomatic.  Subsequent treatment notes, 
dated through June 2003, do not contain complaints, findings 
or treatment associated with hemorrhoids, nor do they reflect 
an informed clinical opinion relating hemorrhoids to service 
many years earlier.

The veteran testified before a hearing officer at a hearing 
held at the RO in July 2003.  He stated that he was not 
diagnosed with hemorrhoids during service.  He indicated that 
there were "some signs" during service, which had been 
getting worse ever since.

Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).
A review of the record indicates initial documentation of 
treatment for hemorrhoids between June 2000 and April 2001.  
The April 2001 VA treatment note indicated that the veteran 
was asymptomatic.  Service medical records reflect no 
complaints, findings or treatment associated with hemorrhoids 
during service.  Moreover, there is no competent evidence of 
record indicating a link between the veteran's complaints 
associated with hemorrhoids with his period of active 
service.  The Board is aware of the veteran's contention that 
he had "some signs" of hemorrhoids during service, but was 
not treated at that time.  Without some indication of 
clinical corroboration of signs consistent with hemorrhoids 
either during service or for a period of many years following 
service, it would be overly speculative to conclude that the 
claimed disorder is of inservice origins.

IV.  Service Connection for Leukocytosis

Factual Background

Service medical records indicate that the veteran complained 
of a sore throat and cough in March 1965.  The diagnosis was 
upper respiratory infection versus pharyngitis.  A February 
1966 service medical record noted that the veteran had 
frequent complaints of tonsillitis.  It was indicated that he 
would be put on the tonsillectomy list.  The service medical 
records do not contain other complaints, findings or 
treatment associated with a throat disorder.

A May 2003 VA treatment note reported that the veteran was 
referred for an evaluation of leukocytosis based on lab 
results dated April 2003.  The diagnosis was leukocytosis of 
unclear etiology.  A June 2003 VA treatment note indicated 
that the veteran's leukocytosis was multifactorial and 
secondary to infections and medications.  No rationale or 
supportive reasoning is offered with regard to this expressed 
opinion.

The veteran testified before a hearing officer at a hearing 
held at the RO in July 2003.  He stated that he had a 
tonsillectomy during service and had had throat problems ever 
since.

An August 2003 VA examination report noted that the veteran's 
leukocytosis was first diagnosed in 2002.  The examiner 
stated that the veteran's leukocytosis was not due to the 
tonsillectomy he had during service.  He indicated that the 
veteran's diagnosis appeared to "be due to some intermittent 
sinus disease and possibly a side effect of some of his 
numerous medications."

An August 2004 VA examination report noted that the August 
2003 VA examination report stated that the veteran's 
leukocytosis was "possibly a side effect of some of his 
numerous medications."  The examiner indicated that an 
opinion was requested as to whether it was as likely as not 
that the veteran's leukocytosis was secondary to medications 
provided as a course of treatment from the VA hospital.  The 
examiner reviewed the list of medications prescribed to the 
veteran by VA.  He noted that none of the medications the 
veteran was taking were commonly associated with 
leukocytosis.  He went on to state that it was "more likely 
to be related to [the veteran'] smoking than to medications 
[the veteran] was taking."

Criteria

38 U.S.C.A. § 1151 provides in relevant part as follows:

Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

Analysis

Initially, the Board notes that, in his testimony before a 
hearing officer at a hearing held at the RO in July 2003, the 
veteran stated that he had a tonsillectomy during service and 
had been experiencing problems ever since.  VA treatment 
records from May and June 2003 reflect a diagnosis of 
leukocytosis.  The August 2003 VA examination report included 
a clinical opinion to the effect that the veteran's 
leukocytosis was not due to his tonsillectomy, or problems 
associated therewith, during service.  In the absence of any 
competent evidence linking the veteran's leukocytosis to 
service, service connection on a direct basis for such is 
denied.

The clinical comment as to etiology noted in the VA clinical 
record in June 2003 is essentially nondispositive of this 
matter as it was insufficiently precise as to which 
indications, among other factors, may have attributed to the 
disease process at issue.

The Board notes that the August 2003 VA examination report 
noted that the veteran's leukocytosis is "possibly" related 
to medications prescribed by VA physicians during the 
veteran's course of treatment.  However, the Court has held 
on numerous occasions that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996); Lee v. Brown, 10 Vet. App. 336 (1997).  For this 
reason the Board accords the June 2003 VA treatment note and 
the August 2003 VA examination report lessened probative 
value with regard to this issue.  An August 2004 VA 
examination report specifically notes that none of the 
veteran's VA prescribed medications, a list of which had been 
received, were commonly associated with leukocytosis.  He 
went on to state that the veteran's diagnosis was "more 
likely to be related to [the veteran'] smoking than to 
medications [the veteran] was taking."  The Board finds the 
August 2004 VA examination report more probative in this 
instance.  The examiner offered his rationale with regard to 
the issue and provided his opinion in terms that reflected a 
more comprehensive review of clinical data pertinent to 
arriving at an informed opinion.  Accordingly, based on the 
evidence of record, entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for leukocytosis claimed as 
a result of medications prescribed in the course of VA 
treatment is not warranted.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for leukocytosis, claimed 
as a throat disorder is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for leukocytosis claimed as a result of 
medications prescribed in the course of VA treatment is 
denied.


REMAND

A review of the service medical records indicates that, due 
to emotional difficulties during service, a psychiatric 
evaluation was ordered for the veteran.  He was diagnosed 
with inadequate personality, and subsequently separated from 
service.

A May 2003 VA treatment note, regarding an unrelated 
disorder, noted that the veteran had a history of psychiatric 
disease and depression for which he was recently 
hospitalized.  A review of the record reveals that while 
there are treatment records from February 2000 through June 
2003 that are of record, there are indications in the claims 
file that hospitalization records may have been developed 
during the period between November 2002 and May 2003 and such 
records are not on file.

A June 2003 VA treatment note reflects that the veteran was 
seen for complaints associated with depression.  A history of 
depression was noted.  It is unclear from the record when the 
veteran was diagnosed with depression.  The veteran contends 
that he was improperly diagnosed with an inadequate 
personality during service.  In the alternative, the veteran 
contends that his psychiatric problems were aggravated by his 
period of active service.  The Board finds that a VA 
examination is necessary in order to fairly evaluate the 
veteran's claims.

Accordingly, the claim is REMANDED for the following:

1.  The RO should obtain all VA medical 
records pertaining to psychiatric 
treatment since November 2002.

2.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of any currently 
diagnosed psychiatric disorder.  The 
claims folder and a separate copy of this 
remand should be made available to the 
examiner for review.  The examiner is 
asked to offer an opinion as to whether 
it is as likely as not that any currently 
diagnosed disorder is related to, or had 
its onset during, service.  If it is 
determined that the veteran has a 
personality disorder, which pre-existed 
service, the examiner is asked to offer 
an opinion as to whether there is any 
additional level of psychiatric 
disability superimposed on the 
personality disorder as a result of the 
veteran's period of active service.  The 
examiner should offer a rationale for any 
opinions so expressed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


